COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:        Eva Casas v. Castano Enterprises, LLC d/b/a Cube Investments

Appellate case number:      01-20-00326-CV

Trial court case number: 2018-70094

Trial court:                215th District Court of Harris County

        On January 14, 2022, appellant Eva Casas and the receiver for appellee Castano
Enterprises, LLC d/b/a Cube Investments filed a Joint Motion for Extension of Time for a Ruling
on the Dismissal or Decision on the Case, asking this Court to delay any decision in the above-
styled appeal until at least February 15, 2022, so that the parties may attempt to settle their dispute.
The Court construes the joint motion as a motion to abate the appeal pending settlement
negotiations.
        The motion is GRANTED. The appeal is abated until February 15, 2022. If the parties
have finalized a settlement by that date, they are instructed to file a motion to dismiss in accordance
with the settlement agreement. If the parties have not finalized a settlement by that date, they are
instructed to file a report informing this Court of the status of the settlement negotiations.
       All appellate deadlines are tolled during the period of abatement.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: January 20, 2022